Citation Nr: 1724792	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

Entitlement to an initial schedular rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to April 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the VA RO in Seattle, Washington. 

In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Denver, Colorado.  A transcript of the hearing is in the claims file.

This case was previously before the Board in February 2010 and August 2011, and each time was remanded for further development.  The case was returned to the Board in November 2013, at which time it granted a higher initial rating of 50 percent, but no more, for the Veteran's PTSD.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in January 2015, the parties agreed to vacate the November 2013 Board decision, and remanded the case for additional reasons and bases.  The JMR noted that the grant of a 50 percent rating by the Board in its November 2013 decision should not be disturbed.  The case was returned to the Board in May 2015, at which time the issue on appeal was characterized as entitlement to an initial rating in excess of 50 percent for PTSD and was denied.  In November 2016, the Court issued a Memorandum Decision vacating the portion of the Board's decision denying entitlement to a schedular disability rating greater than 50 percent for PTSD and remanding the matter for further proceedings.  This Memorandum Decision also dismissed the Veteran's appeal of the portion of the Board's decision denying referral to an appropriate agency official for extraschedular consideration.  As such, the issue of entitlement to an initial schedular rating in excess of 50 percent for PTSD is now back before the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Additional development is needed prior to the adjudication of the claim on appeal. 

The Veteran underwent a pertinent VA PTSD examination most recently in October 2010.  As this examination is nearly 7 years old, the Board finds that this issue should be remanded in order to provide the Veteran a new VA examination to determine the current severity of his PTSD.

Further, the AOJ should take this opportunity to obtain any outstanding VA treatment records that have not been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the VA Eastern Colorado Health Care System (and associated outpatient clinics) from April 2012 to the present and from the Colorado Springs Vet Center from January 2007 to the present.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




